DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
	The filing of April 22, 2022 has been fully considered.  The amendments are effective to overcome some of the indefiniteness rejections.  Regarding the prior art rejections, the remarks are not persuasive.  The remarks contend that the VCPS document may not be prior art because there is no “evidence that these slides were actually shown during the conference” and because the EPO “did not consider this document during the proceedings.”  As a preliminary matter, these remarks do not make any reference to U.S. law.  The remarks also do not explain any reason why the determination of the EPO would be relevant to U.S. law.  The remarks also do not provide any credible basis to doubt the authenticity of the NPL document.  Instead, the remarks merely imply that the office must provide extrinsic evidence to establish that a dated document was available as of the date on the document.  In the absence of any citation to law that supports this contention, the argument is not persuasive.  Additionally, the document in question was provided by the Applicant, along with a publication date and a description of the document as “presentation slides” on the IDS of September 11, 2020.  All NPL documents listed on an IDS must include a date of publication, as set forth in MPEP 609.01.  Accordingly, the dates on the IDS in the present application are an admission that the document was published/publicly available on those date.  It is not sufficient to merely state, without any evidence or explanation, that the presentation might not have occurred.  For all the reasons above, the remarks are not persuasive.    
	The arguments regarding the Zandbergen reference are also not persuasive.  Zandbergen is relied on broadly for the disclosure of introducing fluid filling components into an isolator using isolator bags.  The fact that the syringes of Zandbergen are introduced into the isolator in a container with a plastic layer that is peeled off is not relevant to the obviousness rationale nor the pending claim language. 
	Regarding the arguments on page 11 of the filing, Applicant contends that the terms “communication means,” “distribution means,” and “sterile fluid filling element” are not indefinite because “examples of such features are indicated in the description.”  However, merely referring to open-ended examples is not sufficient to clearly link a particular structure to the generic placeholder in the claims.  MPEP 2181(II)(C) states, “The requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f)… and is also supported by the requirement of 35 U.S.C. 112(b).”  Emphasis added.  The portions of the specification cited on page 11 of the filing each include the language “means…are typically select from the group that comprises [a list of structures] … and the like.”  This language is entirely open-ended and indeterminate; it simply does not constitute linking a particular structure.  Because the statutory claim interpretation cannot be conducted, the claim scope is indefinite.  
	The comments and explanations below are also responsive to the filing of April 22, 2022.

35 USC 112, sixth paragraph
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (or pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claims include the following terms which have been interpreted as invoking 35 USC 112, sixth paragraph:
communication means;
distribution means; and
filling element
These limitations have been interpreted under 35 U.S.C. 112, sixth paragraph because they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 1-6, 8-16, and 21-23 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claims so that they will clearly not invoke this provision, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2181 and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Objections
In lines 21-22 of claim 1, the line indentation between internal and elements appears to be inadvertent.  Correction is necessary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-16, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In lines 19-20 of claim 1, the language “whereas the elements are divided…” lends ambiguity to the claim scope.  This language is generally narrative and it is unclear what structural configuration is being described, if any.  It is unclear whether the claim is stating that dividing is a function performed by the filling unit, or is merely stating that the elements are intended to be divided.  It is unclear whether the claim is stating that the elements are actually divided (as in physically divided from each other), or are merely elements that are capable of being divided.  The use of the term “whereas” is unconventional, and it is unclear what meaning this limitation has within the claim.  
In line 38 of claim 1, the language “pocket of internal elements” is unclear, in that it is unclear if the previously recited internal elements are being referred to and therefore it is unclear what structures are in the pocket.  
In lines 42-44 of claim 1, the language “that can make possible, with the individual unit being mated to the sterile chamber and the doors being in the open state, a sterile transfer…” is highly indefinite. The term “the individual unit” has no antecedent basis, and it is unclear whether the claim language is referring to the sterile pocket or another structure.  It is also unclear whether the claim language is referring to a structural connection of two elements actually being mated, or instead is referring to a capability of being connected.  
Further regarding lines 42-44 of claim 1, it is also unclear what structure or configuration is required by the language “can make possible…a sterile transfer…”  It is unclear whether this language is attempting to require that the pocket has contents which are actually sterile, or are merely capable of being made sterile.
In line 47 of claim 1, the language “these internal elements” is unconventional and ambiguous; it is unclear which internal elements are being referred to.  The use of the term “these” instead of “the” or “said” is unconventional and appears to imply that only some of the previously recited internal elements are being referred to.  
As explained above, claim 1 includes 3 generic placeholders that invoke 35 USC 112(f).  The specification does not clearly point out the structures which correspond to the generic placeholders in the claim and therefore the claim interpretation provided for in the statute cannot be conducted.  In this regard, see e.g. MPEP 2181(III)(“To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function.”), and see also MPEP 2181(II)(C)(“The requirement that a particular structure be clearly linked with the claimed function in order to qualify as corresponding structure is the quid pro quo for the convenience of employing 35 U.S.C. 112(f)… and is also supported by the requirement of 35 U.S.C. 112(b)”.  Emphasis added).  Paragraphs 0154-0156 of the specification, which have been cited by the Applicant, do not clearly link a particular structure to the generic placeholders in the claim for the reasons discussed above.
Claim 22 includes all of the same language as claim 1 set forth above, and is therefore indefinite for the same reasons.
The pending claims are highly indefinite for the reasons set forth above.  The above is not represented as an exhaustive list of unclear language, and the entirety of the claims should be thoroughly reviewed.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1–6, 8–16, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Saint Martin (US 5,853,207) in view of Zandbergen (Non-patent literature, “Disposable Technologies for Aseptic Filling,” June 2006) and/or VCPS (Venice Conference Presentation Slides, NPL #6 on IDS on September 11, 2020, published November 2009).
The claims are highly indefinite for the reasons set forth above.  For purposes of compact prosecution, a prior art search has been performed to the greatest extent possible.  Regarding the claim limitations as best understood, Saint Martin discloses a sterile filling unit (figures 7 and 16) comprising
a sterile chamber (14);
a sterile pocket (bag part 16) which can connect to the sterile chamber;
communication means (16) forming a fluid transfer filling line, wherein the line passes through a wall of the sterile chamber (figure 16), 
means (22, 23) that can introduce disposable elements into an interior of the sterile chamber in a sterile manner, and
functional means including a filter (60). 
Saint Martin does not disclose that the unit includes distribution means, a sterile fluid filling element, internal means, and external means.
Zandbergen teaches that it is known in the art to use a sterile filling unit (isolator bag) with an isolator to connect a distribution means (manifolds), sterile fluid filling element (syringes), internal elements (stoppers), and external elements (plungers), and to introduce those elements into an isolator for the purpose of conducting a sterile filling procedure (column 1 on page 2 of Zandbergen, and figure 1 which is included below as Annotated Figure A).  
VCPS also teaches that it was known to use a sterile filing unit (beta bag) with an isolator to connect a transfer set including distribution means (disposable manifold), sterile fluid filling elements (needles), internal elements (fluid lines between the manifold and the needles), and external elements (vent bag, filter, etc)(see figure on page 4, included below as Annotated Figure B).  
It would have been obvious to one skilled in the art to modify the device of Saint Martin to include a manifold, filling needs, internal lines, and other filling elements inside the isolator bag, based on the teaching of Zandbergen and/or VCPS, for the purpose of connecting a sterile single-use filling system inside an isolator in a known configuration for reliably producing medical products such as vaccines.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).


    PNG
    media_image1.png
    361
    514
    media_image1.png
    Greyscale

Annotated Figure A


    PNG
    media_image2.png
    391
    595
    media_image2.png
    Greyscale

Annotated Figure B


Potentially Allowable Subject Matter
	The prior art of record does not appear to support a rejection of claims 22 and 23 as best understood.  All of the issues above must be resolved before a determination of allowability can be made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238. The examiner can normally be reached Monday–Friday, 7 am to 4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799